EXHIBIT 10.2


AMENDMENT NO. 28 TO PURCHASE AGREEMENT GPJ-003/96

This Amendment No. 28 (“Amendment 28”) dated as of February 10, 2003 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. (“EMBRAER”) and ExpressJet
Airlines, Inc., formerly known as Continental Express, Inc. (“BUYER”),
collectively hereinafter referred to as the “PARTIES”, and relates to Purchase
Agreement No. GPJ-003/96 between EMBRAER and BUYER, as amended from time to
time, together with its Attachments, (collectively referred to as the “BASE
Agreement”) and Letter Agreements GPJ-004/96 dated August 5, 1996 and
PCJ-004A/96 dated August 31, 1996 between EMBRAER and BUYER as amended from time
to time (together with the BASE Agreement, collectively referred to herein as
the “Purchase Agreement”) for the purchase of up to two hundred and forty five
(245) new EMB-145 aircraft.

This Amendment 28 sets forth the further agreement between EMBRAER and BUYER
relative to, among other things, certain changes requested by BUYER in the
Aircraft configuration described in Attachment “A” of the Purchase Agreement and
the incorporation of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] pursuant to Article 11 of the Purchase Agreement. All terms defined
in the Purchase Agreement shall have the same meaning when used herein and in
case of any conflict between this Amendment 28 and the Purchase Agreement, this
Amendment 28 shall control.

NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Each of the newly manufactured EMB 145 XR AIRCRAFT from the twenty eighth (28th)
through the one hundred and fourth (104th) shall be delivered with a
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

--------------------------------------------------------------------------------


Each of the newly manufactured EMB 145 XR AIRCRAFT from the fourty seventh
(47th) through the one hundred and fourth (104th) shall be delivered with the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
supplied by Buyer as Buyer Furnished Equipment (“BFE”). [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

For each affected Aircraft Buyer shall deliver the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to Embraer at EMBRAER's
facilities in São José dos Campos, São Paulo, Brazil (“BFE Delivery Location”),
free of any charge to Embraer whatsoever, at least [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days before the Contractual
Delivery Date of each Aircraft.

Buyer shall not refuse acceptance of any Aircraft for failure of the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to be
installed if Embraer is unable to install the [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] in the Aircraft prior to the Contractual
Inspection Date due to: (i) the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is not received at the BFE Delivery Location at least
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days
before the Contractual Delivery Date; or (ii) although received by Embraer at
least [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days
prior to the

--------------------------------------------------------------------------------


Contractual Delivery Date, the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] is rejected by Embraer's Quality Control Department, in
its sole discretion, and a [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] therefore is not received at the BFE Delivery Location
within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days
before the Contractual Delivery Date.

In such cases, Buyer shall accept the Aircraft without the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. At Buyer's
request, Embraer shall install the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] within a reasonable period of time on its own premises
in Sao Jose dos Campos, otherwise, Buyer shall be responsible for installation
of the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

AIRCRAFT BASIC PRICE

As a result of these changes in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICES specified in this Amendment 28, the AIRCRAFT BASIC PRICE will be:

AIRCRAFT   

BASIC PRICE (JAN/1996 US Dollars)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


ALL OTHER TERMS AND CONDITIONS OF THE EMB-145 PURCHASE AGREEMENT, WHICH ARE NOT
SPECIFICALLY AMENDED BY THIS AMENDMENT 28, SHALL REMAIN IN FULL FORCE AND EFFECT
WITHOUT ANY CHANGE.

[Intentionally left blank]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 28 to the Purchase Agreement to be
effective as of the date first written above.


EMBRAER - Empresa Brasileira
de Aeronautica S.A.


            

EXPRESSJET AIRLINES, INC.




By:  /s/ Satoshi Yokota                         


By:  /s/ Frederick S. Cromer                           

Name:  Satoshi Yokota
Title:     Executive Vice President Industiral

Name:  Frederick S. Cromer
Title:     Vice President and Chief Financial Officer

   

By:  /s/ Flavio Rimoli                         

Name:    Flavio Rimoli
Title:       Director of Contracts

   

Date:      February 25, 2003
Place:    Sao Jose Dos Campos, S.P.

Date:      February 20, 2003
Place:    Houston, Texas

  

Witness:     /s/ Fernando Bueno           

Witness:     /s/ Pam Baley              

Name:        Fernando Bueno

Name:        Pam Baley

--------------------------------------------------------------------------------